FILED
                              NOT FOR PUBLICATION                              DEC 09 2009

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 CRISTINA BERNAL ONG,                              No. 06-70947

               Petitioner,                         Agency No. A097-368-183

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Cristina Bernal Ong, a native and citizen of the Philippines, petitions for

review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) decision denying her motion for continuance of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

AR/Research
removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion for continuance, Ahmed v. Holder,

569 F.3d 1009, 1012 (9th Cir. 2009), and we dismiss in part and grant in part the

petition for review.

         The IJ denied the motion for lack of authority to continue the proceedings to

await adjudication of Ong’s pending appeal before the Administrative Appeals

Unit (“AAU”) of the denial of her I-129 petition. The IJ’s reasoning that he lacked

authority was contrary to law and therefore an abuse of discretion. See Singh v.

INS, 213 F.3d 1050, 1052 (9th Cir. 2000) (the agency abuses its discretion when it

acts “arbitrarily, irrationally, or contrary to the law”) (internal quotation marks and

citations omitted); see also Ahmed, 569 F.3d at 1015 (IJ abused discretion by

denying motion for second continuance to await adjudication of petitioner’s

pending [AAU] appeal of denial of I-140 petition).

         Moreover, the IJ further abused his discretion because he did not explain his

reasoning for the denial. See Arrozal v. INS, 159 F.3d 429, 432 (9th Cir. 1998)

(failing to state its reasons and show proper consideration of all factors when

weighing equities and denying relief is an abuse of discretion) (internal quotation

marks and emphasis omitted). We therefore grant the petition for review as to this

claim.


AR/Research                                 2                                     06-70947
       We do not reach Ong’s contention that she is eligible for lawful status under

the H-1B visa program because her appeal before the AAU on this matter is

allegedly pending. We therefore dismiss the petition for review as to this claim.

       Lastly, we grant respondent’s motion to supplement the record.

       PETITION FOR REVIEW DISMISSED in part; GRANTED in part.




AR/Research                               3                                   06-70947